NO. 12-09-00222-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE INTEREST OF                               §                      APPEAL
FROM THE
            
A.N.T. AND H.M.L.,                                     §                      COUNTY
COURT AT LAW #2
            
MINOR CHILDREN                                                §                      SMITH
COUNTY, TEXAS   



MEMORANDUM
OPINION
            Pansy
Leavings appeals the trial court’s orders finding her in contempt for failing
to pay child support for A.N.T. and H.M.L., her children.  In six issues,
Leavings argues that the trial court’s contempt orders should be reversed.  We
dismiss for want of jurisdiction.
 
Contempt Orders
            Leavings
seeks a direct appeal of contempt orders regarding her two children.  She
raises no issues related to any matters other than the contempt orders.  A
contempt order is reviewable only by a petition for writ of habeas corpus (if
the person in contempt is confined) or a petition for writ of mandamus (if no
confinement is involved). Cadle Co. v. Lobingier, 50 S.W.3d 662,
671 (Tex. App.—Fort Worth 2001, pet. denied) (citing In re Long,
984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding)).  We have no jurisdiction
to review contempt orders by direct appeal. Tex. Animal Health Comm’n v.
Nunley, 647 S.W.2d 951, 952 (Tex. 1983); Ex parte Cardwell,
416 S.W.2d 382, 384 (Tex. 1967) (orig. proceeding); Wagner v. Warnasch,
156 Tex. 334, 339, 295 S.W.2d 890, 893 (1956).  
 
Disposition
            Because
we have no jurisdiction to review contempt orders by direct appeal, the appeal
is dismissed for want of jurisdiction.
 
 
                                                                                                Brian Hoyle
                                                                                                       
Justice
 
 
Opinion delivered June 30, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)